DETAILED ACTION
This office action is in response to the amendments filed on January 5, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgments 

The amendments filed on January 5, 2021, in response to the office action mailed on 12/11/2020 have been entered. The present application is made with all suggestions being fully considered. Accordingly, pending in this office action are claims 1-5, 7, 9-23 and 26-27.
Information Disclosure Statement
The information disclosure statements (IDS) were filed on February 19, 2020 and December 11, 2020. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 9 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sutardja (US 2015/0221614) in view of Lin (US 6,333,562).
With respect to claim 1, Sutardja shows (Fig 1A) most aspects of the present invention including an apparatus, comprising: 
a plurality of semiconductor dice (102) disposed above a substrate (106), each semiconductor die of the plurality of semiconductor dice comprising an upper surface in contact with a plurality of bond pads (104);
a first group of pillar-wire combinations, comprising: a first group of conductive pillars (108) positioned above the substrate, each having a first height; and a first group of bond wires (110) each electrically coupling a corresponding conductive pillar of the first group of conductive pillars with a corresponding bond pad, of the plurality of bond pads of a first semiconductor die of the plurality of semiconductor dice
However, Sutardja does not show wherein a second group of pillar-wire combinations, comprising: a second group of conductive pillars positioned above the substrate, each having a second height different than the first height; and a second group of bond wires each electrically coupling a corresponding conductive pillar of the second group of conductive pillars with a corresponding bond pad of the plurality of bond pads of a second semiconductor die of the plurality of semiconductor dice, wherein at least a portion of the conductive pillars of the first and second groups of conductive pillars are positioned on opposite sides of the plurality of semiconductor dice.

On the other hand, Lin shows (Fig 3) a semiconductor device comprising plurality of semiconductor dice (310/320) disposed above a substrate (300), a first group of pillar-wire combinations, comprising: a first group of conductive pillars (330a) positioned above the substrate, each having a first height and a first group of bond wires (360/370) each electrically coupling a corresponding conductive pillar of the first group of conductive pillars with a corresponding bond pad, and wherein a second group of pillar-wire combinations, comprising: a second group of conductive pillars (330a) positioned above the substrate, a second group of bond wires (360/370)  each electrically coupling a corresponding conductive pillar of the second group of conductive pillars with a corresponding bond pad of the plurality of bond pads of a second semiconductor die of the plurality of semiconductor dice, wherein at least a portion of the conductive pillars of the first and second groups of conductive pillars are positioned on opposite sides of the plurality of semiconductor dice. Lin further teaches the first group of conductive pillars and the second group of conductive pillars each having a similar height.
Regarding claim 1, Differences in the pillar heights will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such pillar heights are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the pillar heights and similar pillar heights are known in the art (see e.g. Lin), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Sutardja.
The specification contains no disclosure of either the critical nature of the claimed pillar heights or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 9, Lin shows (Fig 3) wherein the pillar-wire combinations in different groups of pillar-wire combinations have different impedances.
With respect to claim 26, Lin shows (Fig 3) wherein the bond wires of the first and second groups of bond wires each have a same length.
With respect to claim 27, Lin shows (Fig 3) wherein the substrate comprises an upper surface in contact with a plurality of bond pads, and wherein each conductive pillar of the plurality of conductive pillars is positioned on a respective bond pad of the plurality of bond pads.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sutardja (US 2015/0221614) in view of Lin (US 6,333,562) and in further view of Chen (US 2009/0146283).
With respect to claim 2, Sutardja 
On the other hand, Chen shows (Fig 4) a semiconductor device comprising plurality of semiconductor dice (300) disposed above a substrate (310), a first and second groups of pillar-wire combinations comprising a plurality of conductive pillars and a plurality of bond wires (340/370) each coupled with a corresponding dice, the pillar-wire combinations of the first and second groups of pillar-wire combinations each have a matched impedance. Chen teaches (par 41 a sufficient wire bonding height of the plurality of bond wires is used to prevent the plurality of bond wires from being cracked up).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the pillar-wire combinations of the first and second groups of pillar-wire combinations each have a matched impedance to provide a sufficient wire bonding height of the plurality of bond wires is used to prevent the plurality of bond wires from being cracked up.
With respect to claim 3, Chen shows (Fig 4) wherein the first and second groups of conductive pillars each comprise conductive pillars that each have a matched impedance.
With respect to claim 4, Lin shows (Fig 3) wherein the first group of conductive pillars comprises a first conductive pillar of the first group of conductive pillars that has a different impedance than a second conductive pillar of the first group of conductive pillars.
Claims 5, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sutardja in view of Lin and in further view of Schuetz (US 2014/0141566).
With respect to claim 5, Sutardja shows (Fig 1A) most aspects of the present invention. However, Sutardja does not 
On the other hand, Schuetz shows (Fig 13-14) a semiconductor device comprising plurality of semiconductor dice (502) disposed above a substrate (508), a plurality of conductive pillars (507A-C) above the substrate, wherein a conductive pillar (507C) of the plurality has a height that is greater than or equal to a thickness of a semiconductor die of the plurality. Schuetz teaches doing so to form bonding pillars with appropriate heights for bonding with a respective one of the dice and spaced apart from each other to prevent accidental short circuits or other unwanted electrical connections (par 57-58).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a conductive pillar of the first group has a height that is greater than or equal to a thickness of a semiconductor die of the plurality in the device of Sutardja to form bonding pillars with appropriate heights for bonding with a respective one of the dice and spaced apart from each other to prevent accidental short circuits or other unwanted electrical connections (par 57-58).
With respect to claim 7, Schuetz shows (Fig 13-14) wherein the first group of conductive pillars comprises a first conductive pillar having a first cross-sectional area and a second conductive pillar having a second cross-sectional area different from the first cross-sectional area. (combination to do so provided above)
With respect to claim 10, Schuetz shows (Fig 13-14) wherein a third group of pillar-wire combinations is configured to communicate a first category of signals and a fourth group of pillar-wire combinations is configured to communicate a second category of signals. (combination to do so provided above
With respect to claim 11, Schuetz shows (Fig 13-14) wherein the first category of signals comprises a power signal and the second category of signals comprises a clock signal or a data signal. (combination to do so provided above)
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sutardja in view of Lin and in further view of Choi (US 2014/0021608).
With respect to claim 12, Sutardja shows (Fig 1A) most aspects of the present invention. However, Sutardja does not show wherein the plurality of semiconductor dice comprises a stack of semiconductor dice; and a subset of the semiconductor dice of the stack are offset in a first direction.
On the other hand, Choi shows (Fig 1A) a semiconductor device comprising plurality of semiconductor dice (200A-D) disposed above a substrate (100), a plurality of conductive pillars (330-530) above the substrate, wherein the plurality of semiconductor dice comprises a stack of semiconductor dice; and a subset of the semiconductor dice of the stack are offset in a first direction. Choi teaches doing so to provide a method of fabricating a semiconductor package capable of lowering a wire loop of a chip bonding structure connecting two offset-stacked semiconductor chips (par 7).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the plurality of semiconductor dice comprises a stack of semiconductor dice; and a subset of the semiconductor dice of the stack are offset in a first direction in the device of Sutardja to provide a method of fabricating a semiconductor package capable of lowering a wire loop of a chip bonding structure connecting two offset-stacked semiconductor chips (par 7).
With respect to claim 13, Choi shows (Fig 1A) wherein a first semiconductor die (200A) of the plurality of semiconductor dice is offset relative to a second semiconductor die (200B) of the plurality of semiconductor dice in the first direction; and a third semiconductor die (200C) of the plurality of semiconductor dice is offset relative to the second semiconductor die of the plurality of semiconductor dice in a second direction that is opposite to the first direction.
With respect to claim 14, Choi shows (Fig 1A) wherein the subset of the semiconductor dice of the stack are offset in a second direction that is orthogonal to the first direction.
With respect to claim 15, Sutardja shows (Fig 1A) wherein: the first and second groups of conductive pillars are disposed above a first region of the substrate; the stack of semiconductor dice is disposed above a second region of the substrate; and each semiconductor die of the stack is disposed farther from the first region than any lower semiconductor die of the stack.
Claims 16-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2019/0103357) in view of Uzoh (US 2016/0307832).
With respect to claim 16, Lim shows (Fig 1a) most aspects of the present invention including an apparatus, comprising
a plurality of semiconductor dice (104) stacked above a first region of a substrate, each semiconductor die of the plurality of semiconductor dice comprising a lower surface in contact with a bond pad (505)
a first subset of the plurality of semiconductor dice (104a, 104c) offset in a first direction and a second subset of the plurality of semiconductor dice (104b, 104d) offset in a second direction opposite to the first direction
a plurality of conductive pillars (106) above a second region of the substrate and positioned on opposite sides of the first region, each conductive pillar of the plurality of conductive pillars directly coupled with a corresponding bond pad of one of the plurality of semiconductor dice, 
However, Lim does not show wherein the bond pad vertically aligned with the conductive pillar.
On the other hand, Uzoh shows (Fig 6B) a semiconductor device comprising plurality of semiconductor dice (626, 627, 629) disposed above a first region of a substrate (301), each semiconductor die of the plurality of semiconductor dice comprising a lower surface in contact with a bond pad, a plurality of conductive pillars (505, 502) above a second region of the substrate, wherein the bond pad are vertically aligned with the conductive pillar. Uzoh teaches doing so to couple the substrate backside surface of dies in the device (par 78).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have wherein the bond pad vertically aligned with the conductive pillar in the device of Lim to couple the substrate backside surface of dies in the device.
With respect to claim 17, Uzoh shows (Fig 6B) wherein conductive pillars of the plurality of conductive pillars are impedance-matched to one another.
With respect to claim 18, Uzoh shows (Fig 6B) wherein a first conductive pillar of the plurality of conductive pillars has a different height than a second conductive pillar of the plurality of conductive pillars.
With respect to claim 19, Uzoh shows (Fig 6B) wherein a first conductive pillar of the plurality of conductive pillars has a different cross-sectional area than a second conductive pillar of the plurality of conductive pillars.
With respect to claim 20, Uzoh shows (Fig 6B) wherein the plurality of conductive pillars further comprises groups of conductive pillars; and a height of conductive pillars in a same group of conductive pillars corresponds to a distance between the substrate and the lower surface of a corresponding semiconductor die of the plurality of semiconductor dice.
With respect to claim 21, Uzoh shows (Fig 6B) wherein each conductive pillar of the plurality of conductive pillars is electrically coupled with the corresponding bond pad via a solder.
With respect to claim 23, Uzoh shows (Fig 6B) wherein: conductive pillars of the first and second of conductive pillars are impedance-matched to a common impedance.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sutardja (US 2015/0221614) in view of Schuetz (US 2014/0141566) and in further view of Lin (US 6,333,562).
With respect to claim 22, Sutardja shows (Fig 1A) most aspects of the present invention including an apparatus, comprising: 
a plurality of semiconductor dice (102) disposed above a substrate (106), each semiconductor die of the plurality of semiconductor dice comprising an upper surface in contact with a plurality of bond pads (104);
a first group of pillar-wire combinations, comprising: a first group of conductive pillars (108) disposed above the substrate, each having a first height; 
a first group of bond wires (110) each electrically coupling a corresponding conductive pillar of the first group of conductive pillars with a corresponding bond pad, of the plurality of bond pads 
However, Sutardja does not show wherein the first group of conductive pillars each having a first height that is less than a thickness of a semiconductor die of the plurality of semiconductor dice and a second group of pillar-wire combinations, comprising: a second group of conductive pillars disposed above the substrate, each having a second height that is greater than a thickness of a semiconductor die of the plurality of semiconductor dice, a second group of bond wires electrically coupling a corresponding conductive pillar of the second group of conductive pillars with a corresponding bond pad of the plurality of bond pads, wherein individual bond wires of the first and second groups of bond wires are each attached to a separate conductive pillar of the first or second group of conductive pillars such that each conductive pillar of the first and second group of conductive pillars has only one bond wire attached thereto.
On the other hand, Schuetz shows (Fig 13-14) a semiconductor device comprising plurality of semiconductor dice (502) disposed above a substrate (508), a plurality of conductive pillars (507A-C) above the substrate, wherein a first group of conductive pillars (507A) each having a first height that is less than a thickness of a semiconductor die of the plurality of semiconductor dice and a second group of pillar-wire combinations, comprising: a second group of conductive pillars (507B) disposed above the substrate, each having a second height that is greater than a thickness of a semiconductor die of the plurality of semiconductor dice, a second group of bond wires (506) electrically coupling a corresponding conductive pillar  teaches doing so to form bonding pillars with appropriate heights for bonding with a respective one of the dice and spaced apart from each other to prevent accidental short circuits or other unwanted electrical connections (par 57-58).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the first group of conductive pillars each having a first height that is less than a thickness of a semiconductor die of the plurality of semiconductor dice and a second group of pillar-wire combinations, comprising: a second group of conductive pillars disposed above the substrate, each having a second height that is greater than a thickness of a semiconductor die of the plurality of semiconductor dice, a second group of bond wires electrically coupling a corresponding conductive pillar of the second group of conductive pillars with a corresponding bond pad of the plurality of bond pads in the device of Sutardja to form bonding pillars with appropriate heights for bonding with a respective one of the dice and spaced apart from each other to prevent accidental short circuits or other unwanted electrical connections.
However, Schuetz does not show wherein individual bond wires of the first and second groups of bond wires are each attached to a separate conductive pillar of the first or second group of conductive pillars such that each conductive pillar of the first and second group of conductive pillars has only one bond wire attached thereto.
On the other hand, Lin shows (Fig 3) a semiconductor device comprising plurality of semiconductor dice (310/320) disposed above a substrate (300), a first group of pillar-wire combinations, comprising: a first group of conductive pillars (330a) and a first group of bond 
Regarding claim 1, Differences in the pillar heights will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such pillar heights are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the pillar heights and similar pillar heights are known in the art (see e.g. Lin), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Sutardja.
The specification contains no disclosure of either the critical nature of the claimed pillar heights or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).

Response to Arguments
Applicant arguments filed on January 5, 2021, in response to the office action mailed on 12/30/2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1-5, 7, 9-23 and 26-27 have been considered but are moot because the arguments do not apply to the newly applied references being used in the current rejection. The current office action is therefore non-final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Q. B./
Examiner, Art Unit 2814